ORDER

PER CURIAM.
Elizabeth Simpson, acting pro se, appeals from an Adult Abuse/Stalking Judgment/Full Order of Protection entered against her in the Circuit Court of Platte County following an evidentiary hearing held on a petition for an order of protection filed by Alexandria Paquet. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight *98of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion, however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).